IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 45217/45218

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 330
                                                )
       Plaintiff-Respondent,                    )   Filed: January 18, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ANITA MARIE TAYLOR,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgments of conviction and concurrent unified sentences of life with eight years
       determinate for grand theft; two counts of forgery; criminal possession of a
       financial transaction card; possession of forged stolen notes, bank bills, or checks;
       and possession of amphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Anita Marie Taylor pled guilty to grand theft (Idaho Code §§ 18-2403(1), 18-
2407(1)(b)(1), 18-2409, 18-204), with a persistent violator enhancement (I.C. § 19-2514); two
counts of forgery (I.C. § 18-3601); criminal possession of a financial transaction card (I.C.
§§ 18-3125, 18-3128); possession of forged stolen notes, bank bills, or checks (I.C. § 18-3605);
and possession of amphetamine (I.C. § 37-2732(c)(1)), with a persistent violator enhancement




                                                1
(I.C. § 19-2514). The district court imposed concurrent unified sentences of life with eight years
determinate. Taylor appeals, contending that her sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Taylor’s judgments of conviction and sentences are affirmed.




                                                   2